Case: 15-51092      Document: 00513822307         Page: 1    Date Filed: 01/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 15-51092                                    FILED
                                  Summary Calendar                            January 5, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS GUADALUPE GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:15-CR-183-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Jesus Guadalupe Gonzalez appeals the 12-month sentence imposed
following the revocation of a prior term of supervised release. The sentence was
imposed to run consecutively to the term of imprisonment for his 2014 illegal
reentry conviction. Gonzalez argues that his 12-month revocation sentence is
procedurally unreasonable because of the manner in which the district court




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51092    Document: 00513822307     Page: 2   Date Filed: 01/05/2017


                                 No. 15-51092

considered and weighed the 18 U.S.C. § 3553(a) factors and is substantively
unreasonable because it is greater than necessary to meet § 3553(a)’s goals.
      By failing to provide relevant record cites or an analysis of the § 3553(a)
factors as applied to him, he has effectively waived appellate review of his
argument. See FED. R. APP. P. 28(a)(8); United States v. Green, 964 F.2d 365,
371 (5th Cir. 1992); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986). In
any event, because Gonzalez did not object to the procedural or substantive
reasonableness of the sentence in the district court, we review for plain error.
See United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013); United States
v. Mondragon-Santiago, 564 F.3d 357, 360–61 (5th Cir. 2009). Gonzalez fails
to show plain error. The district court considered the guidelines policy
statement and explained the reasons for the sentence imposed; sentenced him
below the statutory maximum sentence and below the guidelines policy
statement range of imprisonment; and, in so doing, imposed a presumptively
reasonable sentence. See United States v. Whitelaw, 580 F.3d 256, 261 (5th Cir.
2009); United States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008);
U.S.S.G. §§ 7B1.3(f) & cmt. n.4; 7B1.4(a). Gonzalez has failed to rebut that
presumption.
      AFFIRMED.




                                       2